Title: To James Madison from Archibald Stuart, 14 January 1788
From: Stuart, Archibald
To: Madison, James


Dr Sir
Richmond Jany. 14th 1788
The uncertainty of our final Decision on all publick questions has been the cause of My late silence. As the Session is now over I can venture to give you some information with certainty—for this purpose I inclose you two Acts with a Statement of Our private Debts. The Law concerning Executions is the Companion of the District Bill which passed by a Very Large Majority—four additional Genl. Court Judges are chosen for the purpose of alloting at least three Judges to each Circuit. The Gent in nomination for this appointment were Jos. Prentis, St Geo Tucker, Gabl. Jones, Colo. Parker of Westmoreland, Jos: Jones of K George, Edmund Winstone, Lee Massy, Cut. Bullitt Daniel Fisher & Colo. Grayson, Cyrus Griffin being Withdrawn Out of Whom the four first mentioned Were Elected. An Act has passed to subject the Lands of publick Debtors to discharge the Commonwealths Judgments, & to Authorize the removal of their property to any part of the State where the Executive shall Direct the Officer executing any process on such property. Several alterations have taken place in the port-Bill in favor of American Vessels & relaxing the rigor of the Law which has been so loudly complained of. I fear we have made it worse & that every Departure from its first principles will be found ruinous.
The anti-constitutional Fever which raged here some time ago begins to abate & I am not without hopes that many patients will be restored to their senses. Mr. Page of Rosewell has become a Convert. Genl. Nelson begins to view the Govt with a More favorable eye & I am told St. G: Tucker has confessed his sins.
Publius is in general estimation, his greatness is acknowledged universally. Colo. Carrington has sent me his numbers as late down as the 24th. inclusive Which Dixon has been printing for some time past. Should he leave New York I must rely upon Yourself & Mr. Brown to transmit the remainder of them as they shall appear. They May be Directed to Me or in my Absence to Mr. John Dixon—as I leave this place tomorrow not to return before the first of April.
Pray let nothing Divert you from Coming to the Convention. I am Dr Sir with respect & esteem Yr Very H sevt
Archd Stuart
I had almost forgotten to express my Wish that a Superintendant of Indian Affairs may be appointed as soon As possible, I verily believe it would essentially serve some of Our suffering Western Brethren.
Colo. Arthur Campbell has spoken to me in such terms as convince me he would be pleased with the appointment & I own that I am far from thinking him disqualifyed for it, he has resided among the Indians to the Age of 7 his situation is favorable & he is a man of Considerable Abilities. From &c
A: S:
